ORDER

PER CURIAM.
William Brown appeals the, motion court’s judgment, denying his motion for post-conviction relief pursuant to Rule *21424.0351 without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal, and we find the motion court did not clearly err in denying Movant’s motion without an evidentiary hearing. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b) (2015).

. All rule references are to Missouri Supreme Court Rules (2015) unless otherwise indicated.